DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 - 7, and 10 - 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wada, et al. (US 20170289431 A1.)
	Regarding claim 1, Wada, et al. (hereafter, “Wada”) discloses an accessory apparatus (Fig. 1, 100) configured to be detachably (lens 100 is an interchangeable lens) attached to an imaging apparatus (200), the accessory apparatus comprising:
a communication control unit (111) configured to control communication in a first communication mode (non-BUSY addition mode, [0071]) where a notification is transmitted via a second terminal (RTS) based on transmission of data in units of a frame via a first terminal (DLC without busy, Fig. 4A) and data is received in units of a frame via the first terminal based on transmission of the notification [0108], and in a second communication mode (BUSY addition mode, [0071]) where a notification is received via the second terminal (RTS) based on transmission of data in units of a block including a plurality of frames via the first terminal (DLC with busy, Fig. 4A) and data is transmitted in units of a block including a plurality of frames via the first terminal based on reception of the notification [0109],
wherein the communication control unit is configured to, in the second communication mode, not transmit a next block of data until a notification based on transmission of a block of data via the first terminal is received via the second terminal (in BUSY addition mode, the data is not transmitted between camera and lens via DLC terminal until after the busy frame is complete, [0076, 0078.])

Regarding claim 2, Wada discloses claim 1, wherein the communication control unit is configured to receive information indicating a data size of each block in the first communication mode [0090], and transmit data in units of a block having the data size based on the information via the first terminal [0091.]

Regarding claim 5, Wada discloses claim 1, wherein one frame of data (shown in Fig. 4A) includes a start bit (ST), eight bits of data (D7-D0), and a stop bit (SP.)

Regarding claim 6, Wada discloses an imaging apparatus (200) to which an accessory apparatus (100) is attached, the imaging apparatus comprising:
a communication control unit (205) configured to control communication in a first communication mode (non-BUSY addition mode, [0071]) where a notification is received via a second terminal (RTS) based on reception of data in units of a frame via a first terminal (DLC without busy, Fig. 4A)  and data is transmitted in units of a frame via the first terminal based on reception of the notification [0108], and in a second communication mode (BUSY addition mode, [0071]) where a notification is transmitted via the second terminal (RTS) based on reception of data in units of a block including a plurality of frames via the first terminal (DLC with busy, Fig. 4A) and data is received in units of a block including a plurality of frames via the first terminal based on transmission of the notification [0109],
wherein the communication control unit is configured to, in the second communication mode, not receive a next block of data until a notification based on reception of a block of data via the first terminal is transmitted via the second terminal (in BUSY addition mode, the data is not transmitted between camera and lens via DLC terminal until after the busy frame is complete, [0076, 0078.])

Regarding claim 7, Wada discloses claim 6, wherein the communication control unit is configured to receive information indicating a data size of each block in the first communication mode [0090], and transmit data in units of a block having the data size based on the information via the first terminal [0091.]

Regarding claim 10, Wada discloses claim 6, wherein one frame of data (shown in Fig. 4A) includes a start bit (ST), eight bits of data (D7-D0), and a stop bit (SP.)

Claims 11 and 12 are method variants of claims 1 and 5, respectively, and are interpreted and rejected accordingly.

Allowable Subject Matter
Claims 3, 4, 8, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of Pertinent Art
	The prior art made of record is considered pertinent to the applicant’s disclosure, but is not relied upon as a reference for the preceding sections:
Sugiyama (US 20180348475 A1) discloses an imaging apparatus.
Sugita (US 20180352139 A1) discloses an accessory apparatus.
Kawada (US 20190037127 A1) discloses an accessory device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698